Citation Nr: 0506211	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from January 1974 to June 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  

We note that, in July 2003, this case was remanded by the 
Board for further development.


FINDING OF FACT

The veteran is shown to have had no worse than Level I 
hearing loss for VA purposes in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating For Bilateral Hearing Loss  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.

The April 1999 VA audiological test revealed pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

29
35
80
80
LEFT

15
25
75
70

Average pure tone thresholds were 54 decibels in the right 
ear and 46 decibels in the left ear.  Speech recognition 
ability was noted as 96 percent in the right ear and 92 
percent in the left.  By intersecting the column in Table VI 
for average puretone decibel loss falling between 50 and 57 
with the line for percent of discrimination from 92 and 100, 
the resulting numeric designation for the right ear (based on 
this examination) is I.  By intersecting the column in Table 
VI for average puretone decibel loss falling between 42 and 
49 with the line for percent of discrimination from 92 and 
100, the resulting numeric designation for the left ear 
(based on this examination) is I.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable percent rating under diagnostic code 6100.  

The February 2000 VA audiological test revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
30
65
70
LEFT

10
20
65
75

Average pure tone thresholds were 44 decibels in the right 
ear and 43 decibels in the left ear.  Speech recognition 
ability was noted as 98 percent in the right ear and 100 
percent in the left.  By intersecting the column in Table VI 
for average puretone decibel loss falling between 42 and 49 
with the line for percent of discrimination from 92 and 100, 
the resulting numeric designation for the right ear and left 
ear (based on this examination) is I.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable percent rating under diagnostic code 6100.  

The May 2002 VA audiological test revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
80
85
LEFT

40
55
80
90

Average pure tone thresholds were 63 decibels in the right 
ear and 66 decibels in the left ear.  Speech recognition 
ability was noted as 76 percent in the right ear and 92 
percent in the left.  By intersecting the column in Table VI 
for average puretone decibel loss falling between 58 and 65 
with the line for percent of discrimination from 76 and 82, 
the resulting numeric designation for the right ear (based on 
this examination) is IV.  By intersecting the column in Table 
VI for average puretone decibel loss falling between 66 and 
73 with the line for percent of discrimination from 92 and 
100, the resulting numeric designation for the left ear 
(based on this examination) is II.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of IV for the right ear and II for the left ear, the point of 
intersection on Table VII requires assignment of a non-
compensable rating under diagnostic code 6100.  

The March 2004 VA audiological test revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
40
65
65
LEFT

15
30
60
65

Average pure tone thresholds were 46 decibels in the right 
ear and 43 decibels in the left ear.  Speech recognition 
ability was noted as 96 percent in the right ear and 96 
percent in the left.  By intersecting the column in Table VI 
for average puretone decibel loss falling between 42 and 49 
with the line for percent of discrimination from 92 and 100, 
the resulting numeric designation for the right ear (based on 
this examination) is I.  By intersecting the column in Table 
VI for average puretone decibel loss falling between 42 and 
49 with the line for percent of discrimination from 92 and 
100, the resulting numeric designation for the left ear 
(based on this examination) is I.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable percent rating under diagnostic code 6100.  

Although the veteran has hearing loss, it is simply not of a 
degree that VA may compensate him.  The audiological test 
results do not meet the requirements for a compensable 
evaluation.  Therefore, the preponderance of the evidence is 
against the assignment of a higher evaluation.  As such the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

The rating schedule is intended to take into consideration 
employment impairment, and there certainly is no evidence 
that he has been frequently hospitalized for hearing loss.  
Thus, the Board finds that consideration of this matter under 
the provisions relating to an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not appropriate.  

II.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of a letter to the veteran 
from the RO dated in February 2004 which addressed what the 
evidence must show to establish entitlement; what information 
or evidence was still needed from the appellant; what the 
appellant could do to help with the claim; VA's duty to 
assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In August 2000, prior to the enactment of the 
VCAA, the RO denied the claim at issue.  The veteran was not 
provided VCAA notice until February 2004.  After the content-
complying RO letter the veteran's claim was again considered 
by the RO as described in the July 2004 supplemental 
statement of the case.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  There is no indication that the disposition 
of the claims would not have been different had the appellant 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
In April 2004 the veteran's representative wrote that they 
did not have additional evidence to provide.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in this case.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions, the Board finds no prejudice to the appellant by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


